Case: 3:19-cv-50123 Document #: 5 Filed: 05/24/19 Page 1 of 2 PageID #:65




                                     Jlu b.rn
            I a* fu,ko"f h Cou^l^, G rl rrl Suton^arp t
                                                ll    rv+
                         I                                                l<
                  n nh.tnl vz              ld   rY1


                         lo    rn

                       +h-      I * -l Io he- S k-d n l.p rt \?
                               arta,nr,
     N a. Co,ou l-o lne- aI lso At tvatn S
fn Sucr'rntre- + ll rnlli.g^ Ce-c,'l Shuh fl €.x R.l
       tf1                          1r
                                    s+<,'

                                                             *x<-   P

                                                                        t!",



                     ltun,t,

                                                      lcrl

                                                              +z a---

                                    3:19-cv$0i23
    ILI.pMAS_G. BRl"r;CN
                                    l_udge John R Bhkey
                                    Magistrab J udge t"il Johnsbn
                                    PGl1
Case: 3:19-cv-50123 Document #: 5 Filed: 05/24/19 Page 2 of 2 PageID #:66




  I   h .J-h t   lrl <, lTltt I t
